ITEMID: 001-71463
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF HORNACEK v. SLOVAKIA
IMPORTANCE: 3
CONCLUSION: Violation of Art. 6-1;Non-pecuniary damage - financial award;Costs and expenses award - domestic proceedings;Costs and expenses award - Convention proceedings
JUDGES: Nicolas Bratza
TEXT: 4. The applicant was born in 1950 and lives in Turany.
5. On 18 November 1997 the Martin District Court issued a payment order under which the applicant was obliged to pay the equivalent of approximately 250 euros to the plaintiff.
6. On 10 December 1997 the applicant, through his lawyer, filed an objection to the order. The lawyer sent the objection to the District Court by registered mail. He submitted a copy of a postal certificate according to which he had deposited the mail for despatch to the District Court in Martin at the post office on 10 December 1997. The mail had registration number R 690. The certificate, in which the addressee was indicated by the sender, did not mention the contents of the mail.
7. On 12 December 1997 the Martin District Court dismissed the applicant’s objection to the payment order. The decision stated that the order had been served on 25 November 1997 and that the time-limit for challenging it by means of an objection had expired on 10 December 1997. The court held that the applicant had filed the objection on 11 December 1997 – the date appearing on the stamp of the District Court – which was out of time.
8. On 29 December 1997 the applicant appealed. With reference to Article 57(3) of the Code of Civil Procedure he argued that by depositing the remedy as registered mail at the post office on 10 December 1997 he had respected the statutory time-limit. He submitted a copy of the postal certificate R 690.
9. On 26 October 1999 the District Court judge heard the applicant and his lawyer. The lawyer stated that the registered mail R 690 was the only mail which he had deposited in person at the post office in Turany on 10 December 1997.
10. On 29 October 1999 the judge heard an employee of the District Court in charge of incoming mail. The employee, after having consulted the file, confirmed that the document in question had been stamped and signed by her and that she had received it in person. She further stated that, in accordance with constant practice, the court’s registry would attach the envelope to the letter in case of its delivery by post and that this fact would be mentioned on the document. The employee also pointed out that the applicant’s lawyer used to bring most of his documents to the court in person but admitted that he sometimes also sent submissions by post. In reply to a question by the lawyer the employee stated that it was impossible to determine the contents of the registered mail R 690 addressed to the court and to whom it had been submitted.
11. On 30 November 1999 the Žilina Regional Court upheld the District Court’s decision of 12 December 1997. With reference to the District Court’s stamp of 11 December 1997 on the relevant document and to the above statement of the employee of the District Court, the Regional Court established that the remedy had been filed out of time. Since the postal certificate did not indicate the contents of registered mail R 690, the applicant had not reliably shown that he had deposited the relevant document at the post office on 10 December 1997.
12. On 11 February 2000 the applicant filed an appeal on points of law. He argued that the employee of the District Court could have committed an error when registering the document and that the mail register of the District Court did not indicate the contents of registered mail R 690 and to whom it had been transferred. He argued that it had not been reliably shown that the document had been deposited in person as the lower courts had found.
13. On 27 September 2000 the Supreme Court rejected the appeal on points of law. The Supreme Court held that the District Court’s stamp on the document challenging the payment order indicated that the document had arrived at the District Court on 11 December 1997. According to a handwritten remark which the employee of the District Court in charge of incoming mail had made on it, the document had been submitted to the court’s registry in person. These facts, taken together with the statement of the employee before the District Court judge, showed that the remedy had been filed belatedly. The applicant had not proved beyond any doubt that the registered mail R 690 deposited at the post on 10 December 1997 had actually contained his objection to the payment order.
14. Under Article 57(3) of the Code of Civil Procedure, a time-limit fixed in the context of judicial proceedings is respected when the action to be taken is effected at a court or where a submission is transmitted, on the day on which the time-limit is to expire, to a body which is under an obligation to deliver it to the addressee.
15. In accordance with established practice, a timelimit is deemed to be respected where a document is deposited, before the end of the day on which the time-limit expires, at a post office for the purpose of its delivery to the addressee through postal services.
16. In a judgment given in 1977 the Supreme Court of the Slovak Socialist Republic held that the date indicated on the postal certificate issued to the sender of registered mail and not the date on the envelope of such mail was relevant when considering whether an appeal was filed in time. The Supreme Court expressed the view that a court could dismiss an appeal as having been filed belatedly only where it had reliable reasons for such a conclusion. In particular, it had to establish when, where and how an appeal was actually filed (Supreme Court’s Collection, 34/1978, p. 567).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
